DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 22-26 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the added limitation to the claim is not found in the prior arts of Kownacki and Shabat. Therefore, the art of record does not teach or render obvious, either alone or in combination, a system including a dental implant having an insertion portion for anchoring in a jaw bone, said insertion portion comprising a coronal region comprising a subtractively removable annular material region suitable for being intra-orally subtractively removed from the implant in its implanted state, permitting to remove an infected surface of said implant in said coronal region and a replacement ring for replacing said subtractively removable annular material region, dental implant has a coronal projection for receiving an abutment, wherein the coronal projection extends from the insertion portion in the coronal direction and along a prosthesis axis (P), and -2-characterized in that the prosthesis axis (P) and the implant axis (I) are inclined towards each other at an angle  in the range 00 <  < 450  in combination with the elements set forth in the claim.
Regarding claim 26, the added limitation to the claim is not found in the prior arts of Kownacki and Shabat. Therefore, the art of record does not teach or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772